Citation Nr: 1001442	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1981.  He also had service with the Naval Reserve, 
with verified and various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
VA RO in Atlanta, Georgia.  

In July 2009, the Veteran testified at a hearing conducted at 
the RO before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran contends that he currently suffers from low back 
disorder due to an injury sustained in service.  In 
particular, he asserts that he fell off a ladder while 
serving aboard the USS Barney in October 1978 and sustained 
injury to his lumbosacral spine.  

He specifically denies having injured his back prior to 
service.  He notes that he never played football prior to 
service and that his only sports-related injury came during a 
basketball game when he was kneed in the groin.  In addition, 
he states that neither of the two post-service motor vehicle 
accidents in which he was involved in 1982 and 1983 involved 
injury to his back.  

Further review of the claims folder indicates that the RO has 
denied the Veteran's claim for service connection for a low 
back disability on the basis that such a disorder pre-existed 
his service and was not aggravated therein.  In this regard, 
the Board acknowledges that the April 1977 enlistment 
examination demonstrated no findings of low back pathology.  
In fact, the Veteran specifically denied ever having 
experienced recurrent back pain.  Further, a DD Form 214, 
Certificate of Release or Discharge from Active Duty, 
confirms that the Veteran's last duty assignment and major 
command was aboard the USS Barney.  

However, in March 1978, the Veteran sought treatment for 
complaints of chronic low back pain "due to [a] previous 
football injury x 3 yrs."  In particular, he reported having 
injured his back while playing football approximately three 
years earlier.  

In any event, on October 12, 1978, the Veteran sought 
treatment for a low back injury due to a fall down a ladder.  
Objectively, the physician noted pain in the lumbosacral area 
of the back and in the distal end of the left femur, and 
limited range of motion during forward flexion; but indicated 
that reflexes were within normal limits and that the Veteran 
was able to tolerate weight bearing.  X-ray studies performed 
in that same month revealed no evidence of fracture, bone 
destruction, spondylolysis, or subluxations.  Moreover, 
intervertebral disc spaces were determined to be normal, and 
the overall impression was noted as normal lumbosacral spine.  
A subsequent record from later that same month shows a 
diagnosis of a questionable pinched nerve.  

Subsequent service treatment records reflect medical care for 
continued low back pain.  Indeed, various examinations 
conducted in January 1979 indicated that the Veteran's back 
pain increased in severity of the period of time since his 
fall and that he had complained of experiencing numbness in 
the great toe of his left foot.  

Post-service private and VA treatment records show complaints 
of, and treatment for, chronic low back pain since 
approximately 2000.  Current low back diagnoses include 
lumbago, degenerated bulging disc at L5-S1, and possible 
discogenic disc disease at L5-S1.  

At the recent hearing, the Veteran's representative requested 
that the Veteran be afforded a VA examination to ascertain a 
medical nexus opinion and determine the nature and etiology 
of the Veteran's current low back disorder.  In light of the 
in-service and post-service low back complaints, the Board 
agrees that a remand of the Veteran's claim is necessary.  
Specifically, on remand, the Veteran should be afforded a 
pertinent VA examination to determine the nature, extent, and 
etiology of any low back disability found on evaluation.  
[The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).]  

Moreover, prior to arranging for the Veteran to undergo 
further examination, the RO should obtain all outstanding 
pertinent records.  In this regard, the Board notes that the 
record reveals that the Veteran receives treatment through 
the Atlanta, Georgia VA Medical Center (VAMC).  VA treatment 
records from that facility, dated from November 1999 through 
to August 2006, have been associated with the record.  Any 
additional records should be obtained and associated with the 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Further, the Veteran reports that the records from several 
private facilities where he receives treatment for his low 
back disorder are not currently of record.  Thus, on remand, 
he should be given an opportunity to supplement the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of low 
back evaluation and/or treatment that the 
Veteran may have received from the Atlanta 
VAMC since 1984.  All such available 
records not previously procured should be 
obtained and associated with the claims 
folder.  All available records and/or 
responses received should be associated 
with the claims file.  

2.  Also, request that the Veteran identify 
all healthcare providers that have treated 
him for his low back disorder, and provide 
sufficient information, and if necessary, 
authorization to obtain any additional 
evidence pertinent to the claim on appeal 
that is not currently of record.  The Board 
is particularly interested in records of 
low back treatment that the Veteran may 
have received from Dr. Harvey Leslie and at 
the Emory Orthopedic Clinic.  All such 
available records and/or responses received 
should be associated with the claims file.  

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature, extent, and etiology of any 
current low back pathology found.  Prior 
to examining the Veteran, the examiner 
must review the entire claims file, 
including a complete copy of this remand.  
All necessary diagnostic testing should be 
performed.  

All clinical findings should be reported 
in detail.  In particular, the examiner 
should answer the following questions:

a.  Did the Veteran have a low back 
disorder that clearly and unmistakably 
preexisted service?  

b.  If so, did the pre-existing low back 
disorder clearly and unmistakably increase 
in severity beyond its natural progress 
during service?  

c.  If the Veteran does not have a low 
back disability that pre-existed his 
service, is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any currently-diagnosed 
low back disability is related to service 
or to an event or occurrence therein?  

Complete rationale for all conclusions 
reached should be provided in the 
examination report.  

4.  The Veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of such 
notifications, including the address to 
which the notice was sent, must be 
associated with the claims folder.  Once 
again, the Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

5.  After completion of the requested 
development actions, readjudicate the 
Veteran's service connection claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


